DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. CN 201905526995, filed on 05/25/2019.
Information Disclosure Statement
The information disclosure statement filed 05/05/2022 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed. It has been placed in the application file, but the information referred to therein has not been considered.


Drawings
The drawings are objected because the Drawings have poor line quality. 
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims. Therefore, the (D1) “travel direction” recited in Claim 1 and 11; the (D2) “during working state, the exhaust stack is configured to be disposed on the top of the exhaust silencer” as recited in Claim 5 & the (D3) “hinge point” as recited in Claim 6 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: FIG. 4:305.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 5 is objected to because of the following informalities:  Line 6-7 recites “during working state, the exhaust stack is configured to be disposed on the top of the exhaust silencer” and should recite “during a working state, the exhaust stack is configured to be disposed on the top of the exhaust silencer”. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation "the hinge point". There is insufficient antecedent basis for this limitation in the claim.
Claim 8 is objected based on the dependency from Claim 6.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 11-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Morris (US 2016/0369609).
Regarding Claim 11, Morris disclose a turbine generation transportation unit [400], comprising intake components [404], a gas turbine [407], a generator [408] and a first transport vehicle [400 is shown as a “transport vehicle”], the intake components [404], the gas turbine [407] and the generator [408] are connected in sequence and disposed on the first transport vehicle [400], and the intake components are configured to filter combustion air to the gas turbine (FIG. 4A-4B, ¶ [0038] ¶ [0061]).


Regarding Claim 12, Morris disclose the turbine generation transportation unit according to claim 11 [see rejected Claim 11], wherein the intake components are disposed on a travel direction end [travel direction end by 404] of the first transport vehicle [400] and are connected to the gas turbine through intake joints [The expansion connections may comprise a duct and/or an expansion joint to connect the air inlet filter housing and gas turbine exhaust stack to the turbine enclosure 402] (FIG. 4A-4B, ¶ [0062]).
Regarding Claim 13, Morris disclose the turbine generation transportation unit according to claim 12 [see rejected Claim 12], wherein the intake joints are straight cylindrical intake joints [The expansion connections may comprise a duct and/or an expansion joint to connect the air inlet filter housing and gas turbine exhaust stack to the turbine enclosure 402] (FIG. 4A-4B, ¶ [0061], ducts are “cylindrical”).
Regarding Claim 14, Morris disclose the turbine generation transportation unit according to claim 11 [see rejected Claim 11], further comprising an electric power unit [410] and a control system [412], the electric power unit [410] is configured to output electric power from the generator [408], and the control system [412] comprises a gas turbine control unit and a generator control unit [The control system 412 may be configured to control, monitor, regulate, and adjust the power output of the gas turbine 407 and generator 408] (FIG. 4A-4B, ¶ [0064]).
Regarding Claim 15, Morris disclose the turbine generation transportation unit according to claim 11 [see rejected Claim 11], wherein the first transport vehicle is a semitrailer (¶ [0033]).

Double Patenting
Regarding Claims 1-3 and 5-9:
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1-3 and 5-9 are rejected under 35 U.S.C. 101 as claiming the same invention as that of Claims 1-2, 6-7 and 9-11 of prior U.S. Patent No. US 11,448,122. This is a statutory double patenting rejection. The Examiner provides a side-by-side comparison of the pending invention's claim with the patented claim in the table below, as evidence to support the rejection.
PRESENT INVENTION
US PAT. 11,448,122 (App # 16/837,110)
Claim 1 – 
A system for providing mobile power, comprising a turbine generation transportation unit, an exhaust transportation unit and an auxiliary system transportation unit, 

wherein 
the auxiliary system transportation unit and the exhaust transportation unit are connected to at least one side of the turbine generation transportation unit;

the turbine generation transportation unit comprises intake components, a gas turbine, a generator and a first transport vehicle, and 

Claim 2 – 
The system for providing mobile power according to claim 1, wherein 
the intake components comprise an intake silencer and an intake filter.

the intake components, the gas turbine and the generator are connected in sequence and disposed on the first transport vehicle;


the intake components are configured to filter combustion air to the gas turbine; and 
the intake components are disposed on a travel direction end of the first transport vehicle and are connected to the gas turbine through intake joints.







Claim 1 – 
A system for providing mobile power, comprising a turbine generation transportation unit, an exhaust transportation unit and an auxiliary system transportation unit;


the auxiliary system transportation unit and the exhaust transportation unit are connected to at least one side of the turbine generation transportation unit; 

the turbine generation transportation unit comprises intake components, a gas turbine, a generator and a first transport vehicle, 




the intake components comprise an intake silencer and an intake filter, and 

the intake components, the gas turbine and the generator are connected in sequence and disposed on the first transport vehicle;

wherein (a)
the intake components are configured to filter combustion air to the gas turbine.
the intake components are disposed on a travel direction end of the first transport vehicle and are connected to the gas 
turbine through intake joints and

(AS RECITED for “a”– 
the intake components are disposed on a travel direction end of the first transport vehicle and are connected to the gas 
turbine through intake joints, and 
the intake components are configured to filter combustion air to the gas turbine.)
Claim 3 – 
The system for providing mobile power according to claim 1, wherein the turbine generation transportation unit further comprises an electric power unit and a control system, the electric power unit is configured to output electric power from the generator, and the control system comprises a gas turbine control unit and a generator control unit.
Claim 2 – 
The system for providing mobile power according to claim 1, wherein the turbine generation transportation unit further comprises an electric power unit and a control system, the electric power unit is configured to output electric power from the generator, and the control system comprises a gas turbine control unit and a generator control unit.
Claim 5 – 
The system for providing mobile power according to claim 1, wherein the exhaust transportation unit comprises an exhaust stack, an exhaust silencer, an exhaust joint and a second transport vehicle, and the exhaust stack, the exhaust silencer and the exhaust joint are disposed on the second transport vehicle, and wherein the exhaust stack is hinged with the exhaust silencer; during transportation, the exhaust stack and the exhaust silencer are configured to be arranged side by side, and during working state, the exhaust stack is configured to be disposed on the top of the exhaust silencer.
Claim 6 – 
The system for providing mobile power according to claim 1, wherein the exhaust transportation unit comprises an exhaust stack, an exhaust silencer, an exhaust joint and a second transport vehicle, and the exhaust stack, the exhaust silencer and the exhaust joint are disposed on the second transport vehicle, and wherein the exhaust stack is hinged with the exhaust silencer; during transportation, the exhaust stack and the exhaust silencer are configured to be arranged side by side, and during working state, the exhaust stack is configured to be disposed on the top of the exhaust silencer.


Claim 6 – 
The system for providing mobile power according to claim 5, wherein the exhaust stack is configured to be capable of rotating 180° around the hinge point.
Claim 7 – 
The system for providing mobile power according to claim 6, wherein the exhaust stack is configured to be capable of rotating 180° around the hinge point.
Claim 7 – 
The system for providing mobile power according to claim 5, wherein the shape of the exhaust joint is a vertical cylinder or an elbow.
Claim 9 – 
The system for providing mobile power according to claim 6, wherein the shape of the exhaust joint is a vertical cylinder or an elbow.
Claim 8 – 
The system for providing mobile power according to claim 6, 
wherein the exhaust transportation unit further comprises a mobile accessory, and the mobile accessory is disposed on the second transport vehicle.
Claim 10 – 
The system for providing mobile power according to claim 6, 
wherein the exhaust transportation unit further comprises a mobile accessory, and the mobile accessory is disposed on the second transport vehicle.
Claim 9 – 
The system for providing mobile power according to claim 1, 
wherein the auxiliary system transportation unit comprises a gas supply skid, a water washing system, a fire fighting system, a lubrication system, a ventilation system and a third transport vehicle;
the gas supply skid, the water washing system, the fire fighting system, the lubrication system, and the ventilation system are disposed on the third transport vehicle.
Claim 11 – 
The system for providing mobile power according to claim 1, 
wherein the auxiliary system transportation unit comprises a gas supply skid, a water washing system, a fire fighting system, a lubrication system, a ventilation system and a third transport vehicle; 
the gas supply skid, the water washing system, the fire fighting system, the lubrication system, and the ventilation system are disposed on the third transport vehicle.


Regarding Claim 1-2 & 4: 
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2 & 4 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claim 1 of U.S. Patent No. US 11,448,122 in view of Claim 12-13 of U.S. Patent No. US 11,448,122 – see table below.
U.S. Patent No. US 11,448,122 FIRST Embodiment from Claim 1 disclose ALL the limitations from the present invention’s Claim 1-2.
U.S. Patent No. US 11,448,122 FIRST embodiment from Claim 1 does not disclose the limitations from the present invention’s Claim 4.
However, U.S. Patent No. US 11,448,122 second embodiment from Claims 12-13 disclose the limitations from the present invention’s Claim 4.
The first embodiment (Claim 1) is a broader embodiment of the second embodiment, BOTH embodiments (1st & 2nd) of U.S. Patent No. US 11,448,122. Moreover, the first embodiment (Claim 1) describes the second embodiment (Claim 12-13) turbine generation transportation unit “wherein the intake joints are straight cylindrical intake joints” as recited in Claim 13.
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filling date of the claimed invention for the present invention’s turbine generation transportation unit (as recited in present invention Claim 4) to include U.S. Patent No. US 11,448,122’s second embodiment “intake joints are straight cylindrical intake joints”. One would be motivated to do so to provide air to the present invention’s turbine generation transportation unit.
The Examiner provides a side-by-side comparison of the pending invention's claim with the patented claim in the table below, as evidence to support the rejection.
PRESENT INVENTION 
US 11,448,122 (App # 16837110)
Claim 1 – 
A system for providing mobile power, comprising a turbine generation transportation unit, an exhaust transportation unit and an auxiliary system transportation unit, 
wherein 
the auxiliary system transportation unit and the exhaust transportation unit are connected to at least one side of the turbine generation transportation unit;

the turbine generation transportation unit comprises intake components, a gas turbine, a generator and a first transport vehicle, and 

Claim 2 – 
The system for providing mobile power according to claim 1, wherein 
the intake components comprise an intake silencer and an intake filter.
the intake components, the gas turbine and the generator are connected in sequence and disposed on the first transport vehicle;


the intake components are configured to filter combustion air to the gas turbine; and 
the intake components are disposed on a travel direction end of the first transport vehicle and are connected to the gas turbine through intake joints.

Claim 1 – “1st Embodiment”
A system for providing mobile power, comprising a turbine generation transportation unit, an exhaust transportation unit and an auxiliary system transportation unit;

the auxiliary system transportation unit and the exhaust transportation unit are connected to at least one side of the turbine generation transportation unit; 

the turbine generation transportation unit comprises intake components, a gas turbine, a generator and a first transport vehicle, 




the intake components comprise an intake silencer and an intake filter, and 
the intake components, the gas turbine and the generator are connected in sequence and disposed on the first transport vehicle;

(a) wherein 
the intake components are configured to filter combustion air to the gas turbine.
the intake components are disposed on a travel direction end of the first transport vehicle and are connected to the gas 
turbine through intake joints and



(AS RECITED for “a”– 
the intake components are disposed on a travel direction end of the first transport vehicle and are connected to the gas 
turbine through intake joints, and 
the intake components are configured to filter combustion air to the gas turbine.)
Claim 4 – 
The turbine generation transportation unit according to claim 1, wherein the intake joints are straight cylindrical intake joints.
Claim 13 – “2nd Embodiment”
The turbine generation transportation unit according to claim 12, wherein the intake joints are straight cylindrical intake joints.




Regarding Claims 11-15:
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
Claims 11-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 12-13 and 15-16 of U.S. Patent No. US 11,448,122. Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter claims are exactly the same.
PRESENT INVENTION
US 11,448,122 (App # 16837110)
Claim 11 – 
A turbine generation transportation unit, comprising intake components, a gas turbine, a generator and a first transport vehicle, 




the intake components, the gas turbine and the generator are connected in sequence and disposed on the first transport vehicle, and
Claim 12 – 
The turbine generation transportation unit according to claim 11, wherein 
the intake components are disposed on a travel direction end of the first transport vehicle and are connected to the gas turbine through intake joints.

the intake components are configured to filter combustion air to the gas turbine.
Claim 12 – 
A turbine generation transportation unit, comprising intake components, a gas turbine, a generator and a first transport vehicle, 

the intake component comprises an intake silencer and an intake filter, and 

the intake components, the gas turbine and the generator are connected in sequence and disposed on the first transport vehicle; 



the intake components are disposed on a travel direction end of the first transport vehicle and are connected to the gas turbine through intake joints, and 

the intake components are configured to filter combustion air to the gas turbine.
Claim 13 – 
The turbine generation transportation unit according to claim 12, wherein the intake joints are straight cylindrical intake joints.
Claim 13 – 
The turbine generation transportation unit according to claim 12, wherein the intake joints are straight cylindrical intake joints.
Claim 14 – 
The turbine generation transportation unit according to claim 11, further comprising an electric power unit and a control system, the electric power unit is configured to output electric power from the generator, and the control system comprises a gas turbine control unit and a generator control unit.
Claim 15 – 
The turbine generation transportation unit according to claim 12, further comprising an electric power unit and a control system, the electric power unit is configured to output electric power from the generator, and the control system comprises a gas turbine control unit and a generator control unit.
Claim 15 – 
The turbine generation transportation unit according to claim 11, wherein the first transport vehicle is a semitrailer.
Claim 16 – 
The turbine generation transportation unit according to claim 12, wherein the first transport vehicle is a semitrailer.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kierspe (US 2006/0225402) disclose an emissions control system efficiently reduces combustion waste products emitted from a trailer-mounted mobile electrical power generation system.
Kristich (US 2003/0079479) disclose a trailer mounted mobile power generation system provides electrical power.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH ORTEGA whose telephone number is (469)295-9083. The examiner can normally be reached M-F 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TULSIDAS PATEL can be reached on (571) 272-2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/JOSEPH ORTEGA/Examiner, Art Unit 2832